EXHIBIT 10 (ccc)

SECOND AMENDMENT

TO

OFFER LETTER

This Second Amendment to the Offer Letter by and between Churchill Downs
Incorporated, a Kentucky corporation (the “Company”), and Steven P. Sexton (the
“Employee” ) is made as of January 19, 2009 (this “Amendment”). Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Offer Letter (as defined below).

RECITALS

A. WHEREAS, the Company and Employee are parties to an offer letter, dated as of
December 10, 2002 (the “Offer Letter”); and

B. WHEREAS, the Company and Employee desire to amend the Offer Letter to modify
certain terms of the Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:

1. Section 1 of the Offer Letter, is hereby amended in its entirety to read as
follows:

“Title: Executive Vice President of the Company and President and Chief
Executive Officer of a newly formed, wholly-owned subsidiary of the Company,
dedicated to the conception, development production and management of new racing
and entertainment events.”

2. Section 4 of the Offer Letter is hereby amended in its entirety to read as
follows:

“Base Compensation: $326,000.”

3. A new Section 12 is hereby added to the end of the Offer Letter to read as
follows:

“Notwithstanding Section 10 above or any provision to the contrary, if Churchill
Downs terminates your employment for any reason other than “Just cause” (as
defined in Section 10 above) prior to August 1, 2011, Churchill Downs shall pay
you a lump sum payment equal to two times your annual base salary (in effect
immediately prior to your termination). The Company’s obligations hereunder are
subject to your execution of a Churchill Downs’ standard release agreement
within the minimum time period required under applicable state and federal laws,
or if no such period, ten business days following the date of your termination
and to the extent you have not revoked such release agreement within the time
permitted under applicable law. Notwithstanding the foregoing and any provision
to the contrary, in any case where the first and last days of the applicable
release and non-revocability periods are in two separate tax years, to the
extent necessary to avoid the imposition of any additional taxes under
Section 409A, any payments required to be made to you under this letter shall be
made in the later tax year, after the

 

1



--------------------------------------------------------------------------------

expiration of the full execution and revocation period permitted under
applicable law. This payment shall be paid to you in a single cash sum as soon
as practicable following the expiration of the applicable revocation period
following the signing of the release, but in no event later than sixty (60) days
following your termination date. If you are entitled to receive the payment
provided in this paragraph, you will not be entitled to any severance benefit or
payment provided in Section 10 of this letter or under any severance plan or
policy of Churchill Downs or any of its subsidiaries (including but not limited
to, the Churchill Downs Executive Severance Policy). For the avoidance of doubt,
from and after August 1, 2011, the provisions of Section 10 of this letter and
the Churchill Downs Executive Severance Policy, as may be amended, shall govern
your termination of employment by Churchill Downs, subject to the terms and
conditions of such Section 10 and policy.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CHURCHILL DOWNS INCORPORATED

By:

 

/s/ CHARLES G. KENYON

Name:

  CHARLES G. KENYON

Title:

  VP HUMAN RESOURCES

EMPLOYEE

By:

 

/s/ Steven P. Sexton

Name:

  Steven P. Sexton

Title:

  President of Churchill Downs Racetrack

 

2